Citation Nr: 0927392	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  99-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 through 
August 1982, from August 1991 to March 1992, and from 
September 1992 to March 1996.  He also performed active duty 
for training and inactive duty training on various dates.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that, in pertinent part, denied service 
connection for right and left knee disabilities.  

In April 2008, the Board disposed of other matters on appeal 
and remanded the issues of entitlement to service connection 
for bilateral knee disorders to the RO for further 
development.  Such has been completed and this matter is 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's lower extremities were examined and found 
to be sound at entry into active service in September 1992.  

2.  Possible bilateral patellofemoral syndrome was noted in 
the Veteran's service treatment records in July 1995.

3.  Medical evidence attributing left knee arthralgia to 
active service injuries has been submitted.

4.  Medical evidence attributing right knee internal 
derangement and right knee degenerative arthritis to active 
service injuries has been submitted.





CONCLUSIONS OF LAW

1.  Left knee arthralgia was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Right knee internal derangement and right knee 
degenerative arthritis were incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA 
has a duty to notify and assist the claimant in the 
development of the claims.  In this case, the Board is 
granting the benefits sought on appeal.  Accordingly, the 
duty to notify and the duty to assist need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

The service treatment records reflect that the Veteran's 
knees were examined and found sound at re-entry into active 
service in September 1992.  A prior, March 1987, Montana Air 
National Guard enlistment examination medical history 
questionnaire reflects that the Veteran reported that there 
was a left knee bone deformity in childhood, but, as 
mentioned above, the knees were examined and found normal in 
September 1992.  

The service treatment records contain a July 1995 orthopedic 
consultation request that mentions a complaint of 2 months of 
bilateral knee pains.  The request notes possible 
patellofemoral syndrome.  There is no further mention of the 
knees in the service treatment records nor is there a 
separation examination report or subsequent medical history 
questionnaire on which the Veteran might have reported 
continuing knee problems at the time of separation from 
active service in March 1996.  

The Veteran filed his original service connection claim with 
VA in April 1997.  He claimed bilateral knee problems since 
1995.  

According to a VA general medical compensation examination 
report of June 1997, the Veteran reported a history of knee 
problems that began during basic training.  He reported 
significant in-service knee treatment and therapy.  He 
reported, however, that the knee disorder was presently 
inactive.  On examination, the knees appeared normal.  The 
diagnosis was history of bilateral patellofemoral strain, 
presently inactive.  

May 2000 and August 2004 VA X-rays of the knees were normal.  

A July 2005 Mountain Home VA Medical Center report notes body 
weight of 264 pounds with recent weight gain and an 
assessment of bilateral arthralgia of the knees.  The PA 
(physician's assistant) stated, "Arthralgia is more than 
likely secondary to patient's ongoing weight."  

According to a May 2007 VA examination report, the Veteran 
reported bilateral knee pains during a range of motion 
manipulation.  X-rays showed mild degeneration and narrowing 
of the medial aspect of the knees. The examiner concluded 
that there was no evidence of a problem of either knee.  In 
April 2008, the Board remanded the case for re-examination in 
light of the X-ray evidence of knee-joint pathology and 
continued complaints of knee pain.  

According to a September 2008 VA examination report, left 
knee pain was the chief complaint.  During the examination, 
the Veteran also reported weakness, stiffness, sense of heat, 
fatigability, and lack of endurance.  He reported that knee 
symptoms arose in 1996 secondary to running.  The examiner, a 
medical doctor, reported that the Veteran's gait was 
abnormal, antalgic, and appeared to be secondary to knee 
pain.  The physician found slight limitation of motion, 
positive Lachman's test on the left (anterior drawer test for 
serious knee injury performed at 20 degrees of flexion, 
Dorland's Illustrated Medical Dictionary 1677 (28th ed. 
1994)), positive McMurray's test, bilaterally (a positive 
McMurray's sign/test is a cartilage click during knee 
manipulation and indicates meniscal injury, Id, at 1679), and 
slight valgus (bent outward) and varus (bent inward) 
instability on the left.  The impression was left knee 
arthralgia.  The physician noted an absence of knee trauma 
during active service, but concluded, "It is likely as not 
that the patient's chief complaint of knee pain is causally 
related to his service-connected injuries."  

A VA staff radiologist X-rayed the Veteran's knees again in 
February 2009.  The X-rays showed mild degenerative changes 
bilaterally, slightly greater on the left.  

In March 2009, a VA certified physician's assistant (PA-C) 
reviewed the X-ray report and examined the right knee.  The 
examiner found right knee pain on repetitive motion.  The 
right knee diagnoses were: (1) internal derangement, right 
knee; and (2) degenerative arthritis, right knee.  The 
examiner found "less than 50/50 probability" that the right 
knee disability was caused by or was a result of active 
military service.  The rationale offered for that assessment 
was that there was no documented right knee complaint during 
active service [which, of course, is not true, as the July 
2005 orthopedic consultation request clearly notes bilateral 
knee pains].  The VA examiner also noted that complaints of 
knee pains were not documented prior to August 25, 2004, 
[which is not true, as the Veteran clearly reported knee 
pains in his April 1997 claim].  The examiner concluded that 
without documentation, continuity of symptoms was not shown.  
The examiner stated, "I believe that the Veteran's right 
knee condition was significantly aggravated by his non-
service-connected obesity and his non-service-connected hobby 
of hiking long distances."  

In March 2009, a VA staff physician reviewed the Veteran's 
reported history of right knee pains and reviewed the above 
report, and then changed the outcome.  This physician 
concluded with, "Therefore, the assumption is made that it 
is more likely than not that the patient's chief complaint of 
knee pain was causally connected to his service-connected 
injuries as related by the patient.  I have no supporting 
documents."  

Left Knee

As noted above, the medical evidence for service connection 
for the left knee includes a current diagnosis of left knee 
disability, as noted by the September 2008 VA examiner.  
While the VA examiner noted X-ray evidence of mild left knee 
degenerative changes, limitation of motion, instability, and 
positive Lachman's and McMurray's tests, the only relevant 
diagnosis offered was "left knee arthralgia."  

Service connection for the left knee requires (in addition to 
medical evidence of a current left knee disability) an in-
service event that might lead to the current disability.  
Caluza, supra.  The evidence of an in-service event that 
might have caused this disorder is contained in the July 1995 
service treatment record that notes possible patellofemoral 
syndrome.  Also relevant is the fact that there is no 
separation examination report that might have documented 
continuing symptoms.  

Finally, a link, established by medical evidence, between the 
in-service event and the current disability is also required 
for service connection.  Id.  In September 2008, a VA 
physician found a likelihood of such a relationship.  This 
favorable September 2008 medical opinion is not without 
controversy, however.  In July 2005, a PA had concluded that 
"Arthralgia is more than likely secondary to patient's 
ongoing weight."  This opinion is negative in that it 
relates the current left knee disability to intercurrent 
cause.  In assessing the probative weight of both opinions, 
the Board finds the July 2005 report to be based on incorrect 
facts.  This is because the Veteran had applied for service 
connection for the knees in 1997, which was years before his 
weight gain.  Thus, the September 2008 medical opinion is 
more persuasive.  This means that the medical evidence for 
service connection for left knee arthralgia favors the claim.    

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is 
valued because the ultimate medical diagnosis by a medical 
professional is supported by his report of left knee symptoms 
dating back to active service.   

After considering all the evidence of record and resolving 
all reasonable doubt in favor of the Veteran, service 
connection for left knee arthralgia is granted.  See 38 
U.S.C.A. § 5107; Gilbert, supra. 

Right Knee 

Concerning service connection for the right knee, the current 
right knee diagnoses are internal derangement and 
degenerative arthritis.  Because of this current right knee 
diagnosis, the first element necessary for service connection 
for the right knee is met.  Caluza, supra.

The service treatment records note possible patellofemoral 
syndrome in July 1995.  There is no separation examination 
report to document any residual disability.  Thus, the second 
element for service connection-that of an in-service injury 
or event-has been met.  Id.  

The Veteran's April 1997 VA claim contains evidence of 
ongoing knee pains since active service.  Because this April 
1997 claim predates his body-weight gain, it tends to 
disprove that weight gain is the root cause of the current 
right knee disability.  While the March 2009 VA PA-C examiner 
found that the right knee is not likely related to active 
service, but has been aggravated by obesity, this opinion is 
not fatal to the claim.  Moreover, in March 2009 a VA 
physician reviewed the report and then related the current 
right knee disorder to active service.  This medical opinion 
is more probative than the March 2009 PA-C opinion because it 
is based on essentially correct facts, whereas the PA-C 
opinion fails to accept that the knee claim preceded the 
weight gains.  

After considering all the evidence of record and resolving 
all reasonable doubt in favor of the Veteran, service 
connection for right knee internal derangement and right knee 
degenerative arthritis is granted.  See 38 U.S.C.A. § 5107; 
Gilbert, supra. 


ORDER

Service connection for left knee arthralgia is granted.  

Service connection for right knee internal derangement and 
degenerative arthritis is granted.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


